      Case 2:18-cv-01112-JFC-MPK Document 73 Filed 02/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 EMPLOYER TRUSTEES OF                          ) CIVIL ACTION NO. 19-388
 WESTERN PENNSYLVANIA                          ) CIVIL ACTION NO. 18-1112
 TEAMSTERS AND EMPLOYERS                       )
 WELFARE FUND, WILLIAM J.                      ) JUDGE JOY FLOWERS CONTI
 DILLNER, M. E. DOUTT, ROBERT                  )
 JACKSON, DOUGLAS                              )
 LONGENETTE, RAYMOND MILLER,                   )
 ROBERT J. PERKINS                             )
                                               )
                 Plaintiffs,                   )
                                               )
                                               )
                                               )
        v.                                     )
                                               )
 UNION TRUSTEES OF WESTERN                     )
 PENNSYLVANIA TEAMSTERS AND                    )
 EMPLOYERS WELFARE FUND,                       )
 KEITH FRANK, CHARLES GASTON,                  )
 JOSEPH A. MOLINERO, KEVIN                     )
 SCHMITT, SCOTT STANLEY,                       )
                                               )
                                               )
                    Defendants.                )
                                               )

                                            ORDER

       AND NOW, this 2nd day of February 2021, for the reasons set forth in the accompanying
opinion, with respect to civil action number 19-388:
             − the motion for summary judgment (ECF No. 32) filed by the employer
               representatives of the Board of Trustees of the Western Pennsylvania Teamsters
               and Employers Welfare Fund (the “Employer Trustees”) is HEREBY
               GRANTED IN PART and DENIED IN PART;

             − the motion for summary judgment (ECF No. 28) filed by the union
               representatives of the same board (the “Union Trustees”) is HEREBY
               GRANTED IN PART and DENIED IN PART; and

             − the Clerk shall mark civil action 19-388 CLOSED; and
      Case 2:18-cv-01112-JFC-MPK Document 73 Filed 02/02/21 Page 2 of 2




       IT IS FURTHER ORDERED that for the reasons set forth in accompanying opinion,
with respect to civil action number 18-1112, the magistrate judge’s Report & Recommendation
(ECF No. 68) will be ADOPTED IN PART, REJECTED IN PART, and supplemented as
provided in the accompanying opinion, and:
          − the Employer Trustees’ motion for summary judgment (ECF No. 46) is HEREBY
            GRANTED IN PART and DENIED IN PART;

          − the Union Trustees’ partial motion for summary judgment (ECF No. 48) is
            HEREBY GRANTED IN PART and DENIED IN PART; and

          − the Clerk shall mark civil action number 18-1112 CLOSED.

                                                  IT IS SO ORDERED.

                                                  /s/ JOY FLOWERS CONTI
                                                  Joy Flowers Conti
                                                  Senior United States District Court Judge
